Citation Nr: 0429717	
Decision Date: 11/03/04    Archive Date: 11/10/04	

DOCKET NO.  02-21 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic skin disorder (rash), claimed as the residual of 
exposure to Agent Orange.   

2.  Entitlement to service connection for the residuals of 
shrapnel wounds to the lower extremities. 

3.  Entitlement to an increased (compensable) evaluation for 
the residuals of fracture of the right (major) wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a decision of October 1990, the RO denied entitlement to 
service connection for a skin disorder, specifically, tinea 
cruris and corporis.  The veteran voiced no disagreement with 
that decision, which has now become final.  Since the time of 
the October 1990 decision, the veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
Board notes that a new etiological theory of entitlement does 
not amount to a new claim.  Ashford v. Brown, 10 Vet. App. 
120 (1997).  The Board points out in this regard that, while 
it is not made clear in the record, it appears that the RO 
reopened the veteran's claim and denied it on the merits in 
its August 2002 rating action.  However, the Board must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  As such, the issue is as noted 
on the title page. 

During the course of a hearing before the undersigned Acting 
Veterans Law Judge in September 2003, the veteran testified 
that, in addition to an increased evaluation for the service-
connected residuals of a fracture of his right wrist, he was, 
in fact, seeking service connection for the residuals of 
fracture of his right upper arm and forearm.  Inasmuch as 
that issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for appropriate action.  

Finally, for reasons, which will become apparent, the issue 
of whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for a chronic skin disorder is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  The VA will notify you if further action is required on 
your part. 


FINDINGS OF FACT

1.  Chronic residuals of shrapnel wounds to the lower 
extremities are not shown to have been present in service, or 
at any time thereafter.  

2.  The veteran's service-connected residuals of fracture of 
the right (major) wrist are currently productive of 
dorsiflexion of 60 degrees, with palmar flexion of 
70 degrees, radial deviation of 15 degrees, and ulnar 
deviation of 35 degrees, the functional effects of which are 
minimal, and related to pain and discomfort due to overusage 
or weather changes.


CONCLUSIONS OF LAW

1.  Chronic residuals of shrapnel wounds to the lower 
extremities were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002).  

2.  The criteria for a compensable evaluation for the 
service-connected residuals of fracture of the right wrist 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.40, 4.59, 4.71a, and Part 4, Code 5215 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the case at hand, the RO provided notice to the veteran 
regarding the duty to notify him of the evidence he must 
provide, and of the evidence which the VA would obtain on his 
behalf in August 2003, subsequent to the issuance of a rating 
action denying entitlement to service connection for the 
residuals of shrapnel wounds to the lower extremities, and an 
increased evaluation for the service-connected residuals of 
fracture of the right wrist.  That same correspondence 
provided the veteran with the opportunity to submit evidence, 
notified him of what evidence the VA had secured and what 
evidence was still required, and provided notice of who was 
responsible for securing the evidence.  The veteran was also 
provided a Statement of the Case and Supplemental Statement 
of the Case apprising him of various VA actions in his case.  

The Board is cognizant of the United States Court of Appeals 
for Veterans Claims' (hereinafter "the Court") recent holding 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that 
Veterans Claims Assistance Act (VCAA) notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  However, 
under the circumstances of this case, the Board is of the 
opinion that the RO's compliance with the VCAA notice 
provisions subsequent to the initial unfavorable decision is 
not prejudicial.  See Pelegrini, supra.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
was provided every opportunity to submit evidence, and to 
attend a hearing at the RO before a Decision Review/Hearing 
Officer, or before a Veterans Law Judge at the RO, or in 
Washington, D.C.  In point of fact, the veteran offered 
testimony before the undersigned Acting Veterans Law Judge at 
a Travel Board hearing in September 2003.  He has been 
provided notice of the appropriate laws and regulations, and 
given notice of what evidence he needed to submit, as well as 
what evidence the VA would secure on this behalf.  Moreover, 
the veteran was given ample time to respond.  Accordingly, 
notwithstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the veteran.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA and private treatment records, and VA 
medical examination reports.  Under the facts of this case, 
"the record has been fully developed" with respect to the 
issues on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Accordingly, adjudication of these claims 
poses no risk or prejudice to the veteran.

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Accordingly, the Board concludes it should 
proceed, as specific notice as to which party could or should 
obtain which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has had sufficient notice of the type of information needed 
to support his claims, and of the evidence necessary to 
complete the application.  Therefore, the duty to assist and 
notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.  Accordingly, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Factual Background

According to the veteran's DD Form 214, he served with the 
United States Army in the Pacific from August 1968 to August 
1969.  Additional pertinent evidence of record is to the 
effect that the veteran's military occupational specialty was 
that of infantryman, and that he received the Combat 
Infantryman's Badge.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of shrapnel 
wounds to the veteran's lower extremities.  At the time of a 
service separation examination in February 1970, the 
veteran's lower extremities were within normal limits, and no 
pertinent diagnoses were noted.  

A physical examination conducted for the purpose of the 
veteran's enlistment in the United States Army Reserves in 
June 1979 is negative for evidence of shrapnel wounds to the 
lower extremities.  A physical examination of the veteran's 
lower extremities conducted at that time was within normal 
limits, and no pertinent diagnosis was noted.  

A VA general medical examination conducted in July 1990 
showed no evidence of shrapnel wounds to the veteran's lower 
extremities.  

On VA fee-basis medical examination in July 2002, the veteran 
stated that, in 1968, while in service in the Republic of 
Vietnam, he was riding in an armored personnel carrier, which 
hit a small landmine.  According to the veteran, he was at 
that time thrown from the vehicle, and landed in a small 
creek on top of a number of rocks.  Following that incident, 
the veteran received treatment for a fracture of his right 
wrist.  

Currently, the veteran's complaints included persistent pain 
in his right wrist, which became worse with weather changes.  
According to the veteran, this pain could last "from hours to 
days."  Reportedly, the veteran was currently taking 
"over-the-counter" medication for his pain.  

On physical examination, the veteran was described as right-
handed.  Reportedly, he utilized his right hand for writing, 
eating, and combing his hair.  Noted at the time of 
examination was that the appearance of the veteran's right 
wrist was normal.  Range of motion measurements showed 
dorsiflexion to 60 degrees, palmar flexion to 70 degrees, 
radial deviation to 15 degrees, and ulnar deviation to 
35 degrees.  Range of motion of the veteran's right wrist was 
described as limited by weakness and fatigue.  However, there 
was no evidence of ankylosis.  Nor was there any evidence of 
surgery to the veteran's right wrist.  Radiographic studies 
of the veteran's wrist showed evidence of an old injury to 
the ulnar styloid, with a slight borderline narrowing of the 
radiocarpal joint.  The pertinent diagnosis was status post 
fracture of the right wrist to the ulnar styloid.  

In the opinion of the examiner, the functional effects of the 
veteran's service-connected right wrist disability were 
"mostly minimal," and related to pain and discomfort 
primarily due to overusage and weather changes.  

Received in December 2002 were copies of two photographs 
purporting to show the veteran with a cast on his right arm 
in Vietnam.

During the course of a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in September 2003, the 
veteran offered testimony regarding the nature and etiology 
of his claimed shrapnel wounds to the lower extremities, and 
the current severity of his service-connected residuals of 
fracture of the right wrist.  

Analysis

The veteran in this case seeks service connection for, among 
other things, the residuals of shrapnel wounds to both of his 
lower extremities.  In that regard, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Moreover, where a 
veteran has engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may, however, be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of shrapnel wounds to either of the veteran's lower 
extremities.  In point of fact, as of the time of a service 
separation examination in February 1970, there was no 
indication that the veteran had suffered an injury of any 
kind to his lower extremities.  Significantly, a physical 
examination conducted for the purpose of the veteran's 
enlistment in the United States Army Reserves in June 1979 
showed no evidence of any shrapnel wounds to the veteran's 
lower extremities.  Moreover, as of the time of a VA general 
medical examination in July 1990, there was no evidence that 
the veteran had, in fact, suffered any injury whatsoever to 
his lower extremities.  

The veteran's accredited representative argues that, in light 
of the veteran's service as a combat infantryman, 
consideration should be given to the "circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record" of an inservice 
shrapnel injury.  However, based on a review of the entire 
evidence of record, there is no indication that, at any time 
during service, or thereafter, the veteran has suffered from 
or exhibited residuals of shrapnel wounds to his lower 
extremities.  Under such circumstances, and absent objective 
evidence of the existence of the disability at issue, service 
connection must be denied.  

Turning to the issue of an increased evaluation for the 
service-connected residuals of fracture of the right (major) 
wrist, the Board notes that disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In the present case, at the time of a recent VA medical 
examination in July 2002, the veteran stated that he took 
only "over-the-counter" medication for his right wrist pain.  
A physical examination of the veteran's right wrist conducted 
at that time showed the appearance of that wrist to be 
normal.  Range of motion measurements revealed dorsiflexion 
to 60 degrees, with palmar flexion to 70 degrees, radial 
deviation to 15 degrees, and ulnar deviation to 35 degrees.  
While range of motion was somewhat limited by weakness and 
fatigue, there was no evidence of ankylosis of the veteran's 
right wrist.  Nor was there any history of surgery.  In the 
opinion of the examiner, the functional effect of the 
veteran's service-connected right wrist disability on his 
usual occupation and daily activities was "mostly minimal," 
and the result of pain/discomfort due primarily to overusage 
or weather changes.  

The Board observes that, in order to warrant a compensable 
evaluation for the service-connected residuals of right wrist 
fracture, there must be demonstrated a limitation of wrist 
motion such that dorsiflexion is to less than 15 degrees, 
and/or palmar flexion is limited to and in line with the 
forearm.  38 C.F.R. § 4.71a and Part 4, Code 5215 (2003).  In 
the case at hand, it is clear that the veteran suffers no 
such limitation of dorsiflexion or palmar flexion.  In point 
of fact, and as noted above, as of the time of a recent 
medical examination in August 2001, dorsiflexion of the 
veteran's right wrist was to 60 degrees, while palmar flexion 
was to 70 degrees.  Under the circumstances, and absent the 
designated loss of dorsiflexion or palmar flexion, an 
increased (compensable) evaluation for the residuals of right 
wrist fracture is not warranted.  38 C.F.R. § 4.31 (2003).

The Board acknowledges that, at the time of the 
aforementioned VA examination, there were noted various 
complaints of pain and/or discomfort in the veteran's right 
wrist.  See 38 C.F.R. §§ 4.40, 4.59 (2003).  However, that 
same examination showed no evidence of ankylosis or surgery, 
and the appearance of the veteran's right wrist was normal.  
In the opinion of the examiner, the veteran's right wrist 
fracture had only a minimal effect on his usual occupation 
and daily activities.  Moreover, such effects were the result 
primarily of overusage and weather changes.  

The Board does not doubt the sincerity of the veteran's 
testimony offered at the time of a hearing before the 
undersigned Acting Veterans Law Judge in September 2003.  
Such testimony, however, in and of itself, does not provide a 
persuasive basis for a grant of the benefits sought in light 
of the evidence as a whole.  Accordingly, the veteran's claim 
for service connection for the residuals of shrapnel wounds 
to the lower extremities, and an increased evaluation for the 
service-connected residuals of fracture of the right wrist 
must be denied.  


ORDER

Service connection for the residuals of shrapnel wounds to 
the lower extremities is denied.

An increased (compensable) evaluation for the residuals of 
fracture of the right (major) wrist is denied.  


REMAND

As noted above, the RO denied entitlement to service 
connection for a chronic skin disorder, specifically, tinea 
cruris and corporis, in an October 1990 rating decision.  The 
veteran voiced no disagreement with that decision, which 
subsequently became final.  The veteran now seeks to reopen 
his previously-denied claim of service connection for a 
chronic skin disorder and claims that his current skin 
disorder is the result of exposure to Agent Orange in 
service.  Regulations governing the submission of new and 
material evidence have recently been revised.  In that 
regard, the revised version of 38 C.F.R. § 3.156(a) is 
applicable to claims filed on or after August 29, 2001.  
Here, the veteran's application to reopen his previously-
denied claim of service connection for a chronic skin 
disorder was filed in April 2002, and, as such, the "amended" 
version of 38 C.F.R. § 3.156(a) applies to his claim.  See 
38 C.F.R. § 3.156(a) (2003).  However, neither the veteran 
nor his accredited representative have yet been furnished a 
copy of amended 38 C.F.R. § 3.156(a).  Such action is 
necessary in order to ensure the veteran his full due process 
rights under the law.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2003, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran and his accredited 
representative should then be furnished 
with a copy of the "amended" provisions 
of 38 C.F.R. § 3.156(a) governing claims 
received on or after August 29, 2001.  A 
copy of those "amended" regulations 
should also be made a part of the 
veteran's claims folder.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

4.  The RO should then review the 
veteran's claim regarding whether new and 
material evidence has been submitted 
sufficient to reopen his 
previously-denied claim of service 
connection for a chronic skin disorder 
(rash), claimed as a residual of exposure 
to Agent Orange.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the most 
recent SSOC in January 2003.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



